TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00802-CV


                                   Ryshea Holmes, Appellant

                                                 v.

                CF Cricket Hollow Associates d/b/a Cricket Hollow, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-18-010356, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 22, 2019. On June 14, 2019, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by June 24, 2019, would result in the dismissal of this appeal for want of

prosecution. On July 1, the notice was returned to this Court as undeliverable, and we have been

unable to locate a forwarding address for appellant.

               To date, appellant has not filed her brief, provided this Court with a means to

reach her, or otherwise communicated with this Court in the more than nine months since filing

her notice of appeal. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).
                                            __________________________________________
                                            Chari L. Kelly Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: September 20, 2019




                                               2